UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4659



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ADAM SMITH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-60)


Submitted:    March 18, 2005                 Decided:   April 22, 2005


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, George H. Lancaster,
Jr., Assistant Federal Public Defender, Jonathan D. Byrne,
Charleston, West Virginia, for Appellant. Kasey Warner, United
States Attorney, Miller A. Bushong III, Assistant United States
Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Pursuant to a plea agreement, Adam Smith pled guilty to

aiding and abetting the possession with intent to distribute heroin

and was sentenced to fifteen months of imprisonment and three years

of   supervised      release.          Thereafter,       the     district      court

alternatively gave Smith the same sentence without considering the

Federal Sentencing Guidelines.

            On   appeal,     Smith    objects   to    the     imposition      of   his

alternative sentence.          Smith, however, does not challenge the

propriety   of   his   Guideline      sentence;      thus,     any   error    in   his

alternative sentence is moot.             Accordingly, we affirm Smith’s

conviction and sentence.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court    and    argument       would   not     aid   the

decisional process.



                                                                             AFFIRMED




                                      - 2 -